ORDER

PER CURIAM.
Thomas Kowalskey (Defendant) appeals from the judgment upon his conviction of four counts of statutory sodomy in the first degree, Section 666.062, RSMo 2000, and two counts of child molestation in the first degree, Section 666.067, RSMo 2000. Defendant was sentenced to concurrent terms of life imprisonment on each of the statutory sodomy counts with consecutive terms of concurrent twenty years’ imprisonment on each of the child molestation counts. Defendant contends the trial court erred in admitting evidence of a Trauma Symptom Checklist and the testimony relating to the checklist.
We have reviewed the briefs of the parties and the record on appeal and find the *710claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).